Gray, C. J.
In the suit in equity between these parties, it was adjudged that the disclaimer in the writ of entry and the judgment thereon were founded in misapprehension and mistake of fact, and that the defendant should be perpetually enjoined from availing himself of them by way of estoppel against the plaintiff. Currier v. Esty, 110 Mass. 536.
At the trial of the present action of trespass, the defendant did not attempt to disregard the decree in equity, by availing himself of the disclaimer and the judgment at law as an estoppel. He *579only offered the disclaimer as evidence of a declaration by the plaintiff against his interest; and the judgment as vesting the title in himself.
But the disclaimer, having been adjudged to be founded in mistake, was no evidence of an admission by the plaintiff. And a judgment upon a disclaimer does not transfer title, or operate otherwise than by estoppel. Oakham v. Hall, 112 Mass.
A line designated by fence-viewers under the St. of 1863, c. 190, is established only “ for the purpose of maintaining a fence,” and has no effect upon the title or right of possession of the land. Exceptions overruled.